Case 1:21-cr-00386-TNM Document9 Filed 05/19/21 Page 1 of 1
AO 442 (Rev. 1ifi1) Atrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

¥. )

William Blauser, Jr. Case No.
)
)
)

Defendant
ARREST WARRANT
Ta: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(nenne of person to be arrested) William Blauser, Jr. ;

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment (4 Superseding Indictment 01 Information [J Superseding Information M&M Complaint

C) Probation Violation Petition CI Supervised Release Violation Petition O Violation Notice O Order of the Court
This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority:

18 U.S.C. § 1752(a)(2) - Knowingly Engages in Disorderly or Disruptive Conduct in Restricted Building or Grounds:
40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;

Digitally signed by G. Michael

 

 

 

i Harvey
Date: 05/18/202 ; Date: 2021.05.18 17:26:19 -04'00'
) Issuing officer's signature
City and state: Washington, D.C, G. Michael Harvey, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

 

This warrant was received on (dure) 3S [ is ff 202) _.and the person was arrested on (dare) 5 f / 4 f292f

at feity and state} fubdiow , PA

 

 

Date. SS Sf (Gf@ozi nin,

 

- Arresting off Er Psignchure

_fuictace sSHaArPat  FbT SfetiAc AGENT

Printed name and title

 

 

 
